DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on January 13, 2021.  In virtue of this communication, claims 1-20 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagorny et al. (US 2012/0152901).
With respect to claim 1, Nagorny discloses in figure 10 an inductively coupled plasma processing apparatus, comprising: a lower chamber (LC, e.g., a lower chamber) providing a space (402, e.g., a space of the chamber interior) for a substrate (406, e.g., substrate); a high-frequency antenna (430-460, e.g., antennas or inductive elements) configured to generate inductively coupled plasma (P, e.g., plasma) in the lower chamber (see figure 10); dielectric windows (410, 415, e.g., dielectric windows) disposed between the lower chamber and the high-frequency antenna (see figure 10); metal windows (452, 456, e.g., metal windows) alternatingly disposed between the dielectric windows (see figure 10); and gas inlet pipes (420, 422, e.g., gas pipes or gas ports) disposed in each of the metal windows (see figure 10), wherein each of the gas inlet pipes includes nozzles (N1-N5, e.g., nozzles) configured to introduce gases to the lower chamber (see figure 10). 
    PNG
    media_image1.png
    526
    872
    media_image1.png
    Greyscale
).

With respect to claim 2, Nagorny discloses that wherein an area occupied by the dielectric windows is greater than an area occupied by the metal windows (figure 10 shows the area of the dielectric window 415 greater than the metal window 455 thereof).
With respect to claim 3, Nagorny discloses that wherein the area occupied by the dielectric windows is three times greater than the area occupied by the metal windows (figure 10 also shows the dielectric window 415 having approximately three times greater than the area of the metal window 455 thereof).
With respect to claim 17, Nagorny discloses in figure 10 an inductively coupled plasma processing apparatus comprising: a substrate support (404, e.g., a substrate support) supporting a substrate (406, e.g., a substrate) in a lower chamber (LC, e.g., a lower chamber); high-frequency antennas (430-460, e.g., antennas or inductive elements) configured to generate inductively coupled plasma in the lower chamber (see figure 10); dielectric windows (410, 415, e.g., dielectric windows) disposed below the high-frequency antennas (see figure 10), and metal windows (452, 456, e.g., metal windows) disposed between the dielectric windows (see figure 10); gas inlet pipes (420, 422, e.g., gas pipes or gas ports) disposed in each of the metal windows (see figure 10); and nozzles (N1-N5, e.g., nozzles) connected to each of the gas inlet pipes and configured to spray gases into the lower chamber towards the substrate (see figure 10).
With respect to claim 18, Nagorny discloses that wherein the area occupied by the dielectric windows is three times greater than the area occupied by the metal windows (figure 10 also shows the dielectric window 415 having approximately three times greater than the area of the metal window 455 thereof).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 10-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagorny et al. (US 2012/0152901) in view of Saito et al. (US 2020/0227236).
With respect to claim 4, Nagorny discloses all claimed limitations, as expressly recited in claim 1, except for specifying that wherein the metal windows include aluminum (Al).
Saito discloses in figure 1 an inductively coupled plasma processing apparatus, comprising metal windows (2), wherein the metal windows include aluminum (paragraph 0056, e.g., “the metal window 2 … such as aluminum or an alloy containing aluminum”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Nagorny with an aluminum window as taught by Saito for the purpose of improving the plasma resistance of the metal window thereof since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Saito (see paragraph 0056).
With respect to claim 8, the combination of Nagorny and Saito disclose that further comprising: an upper chamber (3a) disposed on the lower chamber to cover the dielectric windows, the metal windows and the high-frequency antenna (see figure 1 of Saito).
With respect to claims 19, the combination of Nagorny and Saito disclose that wherein the high- frequency antenna contacts at least one of the dielectric windows, and does not contact the metal windows (figure 1 of Saito shows the antenna 13 contacting to dielectric windows 52 and not contacting to the metal windows 2).
With respect to claim 11, the combination of Nagorny and Saito disclose that wherein a thickness of the dielectric windows is greater than a thickness of the metal windows (figure 1 of Saito shows the thickness of the dielectric window 52 greater than the thickness of the metal window 2).
With respect to claim 12, the combination of Nagorny and Saito disclose that further comprising: a metal frame (5, e.g., an inductive supporting member) surrounding the dielectric windows and the metal windows (see figure 1 of Saito).
With respect to claim 13, Nagorny discloses in figure 10 an inductively coupled plasma processing apparatus, comprising a chamber (400, a plasma chamber or source) including a lower chamber (LC, e.g., a lower chamber), wherein the lower chamber provides a space (402, e.g., a space of the chamber interior) for a substrate (406, e.g., substrate); and a first plane (having elements 410-460 formed as a first plane thereof, wherein the first plane includes dielectric windows (410, 415, e.g., dielectric windows), metal windows (452, 456, e.g., metal windows) alternatingly arranged with the dielectric windows (see figure 10), a high-frequency antenna (430-460, e.g., antennas or inductive elements) configured to generate inductively coupled plasma in the lower chamber and disposed on the dielectric windows, gas inlet pipes (420, 422, e.g., gas pipes or gas ports) respectively disposed in each of the metal windows, and nozzles (N1-N5, e.g., nozzles) respectively configured to introduce gases into the lower chamber (see figure 10).
Nagorny does not explicitly disclose that the chamber including a upper chamber and the lower chamber, wherein a first plane separating the upper chamber from the lower chamber.
Saito discloses in figure 1 a plasma apparatus comprising a chamber (1, e.g., a container or chamber) including an upper chamber (3a) and a lower chamber (4a), wherein a first plane (5, e.g., formed as a first plane thereof) separating the upper chamber from the lower chamber (see figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Nagorny with an upper chamber thereof as taught by Saito for the purpose of performing plasma processing with higher plasma controllability and higher uniformity thereof since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Saito (see paragraph 0184).
With respect to claim 15, Nagorny discloses that wherein the area occupied by the dielectric windows is three times greater than the area occupied by the metal windows (figure 10 also shows the dielectric window 415 having approximately three times greater than the area of the metal window 455 thereof).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nagorny et al. (US 2012/0152901) in view of Saito et al. (US 2020/0227236) and further in view of Kim et al. (US 2017/0365444).
With respect to claim 5, the combination of Nagorny and Saito disclose all claimed limitations, as expressly recited in claims 1 and 4, except for specifying that wherein the metal windows include a Y2O3 coating.
Kim discloses in figure 1 an inductively coupled plasma processing apparatus, comprising metal windows (200, 220, e.g., metal windows), wherein the metal windows include a Y2O3 coating (see paragraph 0064).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of the combination of Nagorny and Saito with a Y2O3 window as taught by Kim for the purpose of protecting the layer of the metal window thereof since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Saito (see paragraph 0064).
Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nagorny et al. (US 2012/0152901) in view of Tsuji et al. (US 2014/0116335).
With respect to claim 6, Nagorny discloses all claimed limitations, as expressly recited in claim 1, except for specifying that wherein the metal windows include Al2O3.
Tsuji discloses in figure 2 an inductively coupled plasma processing apparatus, comprising a metal window (2), wherein the metal windows include Al2O3 (paragraphs 0055-0058).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Nagorny with an aluminum window as taught by Tsuji for the purpose of reducing the UV transmittance of the metal window thereof since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Saito (see paragraph 0055).
With respect to claim 7, the combination of Nagorny and Tsuji disclose that wherein the Al2O3 is a 99.9% pure material (paragraph 0055 of Tsuji, e.g., “the transmission window can be constituted sufficiently by a crystal of SiO2”).
With respect to claim 16, the combination of Nagorny and Tsuji disclose that wherein the metal windows include aluminum (Al) coated with a Y2O3 coating (see paragraph 0055 of Tsuji), and the dielectric windows include Al2O3, wherein the Al2O3 is a 99.9% pure material (paragraph 0055 of Tsuji, e.g., “the transmission window can be constituted sufficiently by a crystal of SiO2”).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nagorny et al. (US 2012/0152901) in view of Lee et al. (US 2019/0080948).
With respect to claim 20, Nagorny discloses all claimed limitations, as expressly recited in claim 17, except for specifying that the apparatus further comprising side gas inlet pipes disposed on sidewalls of the lower chamber below the first plane, and configured to introduce gases into the lower chamber.
Lee discloses in figure 4 a plasma apparatus comprising a lower chamber (308), a dielectric window (1152) and side gas inlet pipes (1164), wherein the side gas inlet pipes disposed on sidewalls of the lower chamber below the first plane, and configured to introduce gases into the lower chamber (see figure 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Nagorny with a sidewall gas pipe as taught by Lee for the purpose of performing a etching process thereof since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Lee (see paragraph 0076).
Allowable Subject Matter
Claims 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Satoyoshi et al. – US 2002/0002947
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        October 12, 2022